Fourth Court of Appeals
                                       San Antonio, Texas

                                             JUDGMENT
                                          No. 04-18-00578-CV

                     IN THE INTEREST OF A.R.R., A.R., and A.R, Children

                    From the 150th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2017PA00486
                       Honorable Charles E. Montemayor, Judge Presiding 1

            BEFORE JUSTICE BARNARD, JUSTICE CHAPA, AND JUSTICE RIOS

     In accordance with this court’s opinion of this date, the trial court’s termination order is
AFFIRMED.

        We order that no costs be assessed against appellant Mother because she is indigent.

        SIGNED December 12, 2018.


                                                       _____________________________
                                                       Marialyn Barnard, Justice




1
 The Honorable Renée Yanta is the judge of the 150th Judicial District Court, Bexar County Texas. However, the
order that is the subject of this appeal was signed by the Honorable Charles E. Montemayor, Associate Judge.